Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the application 17/304,592 filed on 06/23/2021. Claims 1-20 have been examined and are pending herein.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2021 and 12/29/2021 are acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18, 20- 22 are rejected under 35 U.S.C. 102 (a) (1) / (a) (2) as being anticipated by Munoz (U.S. PG Pub 2016/0157725).

Regarding claims 1, 11 and 16, Munoz teaches a mobile imaging system (Fig. 2), comprising: 
a camera system configured to capture images in a visible, a near-infrared, and an infrared light spectrum, the camera system including a filter assembly including at least two optical filters; ([0082] visible and near-infrared; [0079] and Fig. 9 - infrared); 
an illumination module activatable to emit light ([0025] led and laser);
a computer system including processing circuitry including executable code configured to collect multispectral imaging data of biological tissue using the camera system, and to process the multispectral imaging data (at least in [0030, 0034, 0036, 0038] the computer analytics program can perform the aggregation of image data, transfer of image data, analysis of image data, storage of image data, pattern recognition of image data, synthesis of image data reports for clinical care, patient and clinical meta-data, direct and/or indirect interface with healthcare related software programs and portals, clinical meta-data reports, statistical modeling, and machine learning capabilities. The method further comprises acquiring the raw laser speckle image and hyperspectral image and 3D surface image of a tissue region of interest of a subject in need thereof; and analyze and monitor the tissue region of interest, and optionally diagnosing, triaging, intervening, and/or treating the subject having tissue pathology.); 
a battery; and a housing ([0029, 0100] battery [0024] housing).  
Regarding claim 16: See Fig. 10 – mobile phone, tissue oxygenation, etc.

Regarding claim 2, Munoz teaches the system of claim 1, wherein the processing circuitry is configured to quantify a physical characteristic of biological tissue associated with an injury or ailment ([0056]).  

Regarding claim 3, Munoz teaches the system of claim 1, wherein processing circuitry is configured to compare a value or range of a quantified physical characteristic to a library of threshold values or ranges (at least in [0090, 0107, 0110]; [0164] spectral library).  

Regarding claim 4, Munoz teaches the system of claim 1, wherein the computer system includes a mobile phone with a user interface configured to output user instructions and receive user inputs to control the system ([0016] mobile device and software; [0038] providing a handheld device or the system with a software analytics program).  

Regarding claim 5, Munoz teaches the system of claim 1, wherein the at least two optical filters include one of a spectral filter, a bandpass filter, a dual-bandpass filter, a polarization filter, a visible filter, an ultraviolet filter, or a reference filter ([0082, 0107]).  

Regarding claim 6, Munoz teaches the system of claim 1, wherein the camera system includes: a first camera configured to capture images in the visible and in the near-infrared light spectra; and a second camera configured to capture images in the infrared light spectrum ([0082] and Fig. 9).  

Regarding claims 7 and 17, Munoz teaches wherein the filter assembly includes: a base fixedly connected to the housing; and a filter member adjustably connected to the base and including the at least two optical filters, wherein the filter member is translatable or rotatable to sequentially position the at least two optical filters proximally to the first camera (Fig. 10 and [0078]).  

Regarding claim 8, Munoz teaches the system of claim 7, wherein the illumination module includes a controller configurable to control any of: a wavelength of light to be emitted by the illumination module; a number of different wavelengths of light to be emitted; a cycle length of the illumination module, wherein the cycle length is a time period between activation and deactivation of the illumination module; and a cycle quantity of the illumination module, wherein the cycle quantity is a number of cycles the illumination module is configured to perform (at least in [0080, 0082, 0083, 0088, 0106, 0107]).  

Regarding claims 9 and 18, Munoz teaches wherein the illumination module is configured to sequentially emit light in at least three different wavelengths, and wherein the filter assembly includes at least three optical filters each configured for use during emission of one of the at least three different wavelengths of light that the illumination module is configured to emit ([0068-0073, 0160]).  

Regarding claim 10, Munoz teaches the system of claim 9, wherein the at least three different wavelengths are about 405, about 760, and about 850 nanometers ([0025, 0071, 0072, 0077, 0081, 0088]).


Regarding claim 12, Munoz teaches wherein the filter assembly includes a mechanism configured to sequentially position the at least two optical filters proximally to the first camera during emission of light in at least two different wavelengths ([0082] and Fig. 10).  

Regarding claim 13, Munoz teaches the system of claim 11, wherein the processing circuitry is configured to quantify a physical characteristic including any of tissue edema or swelling, tissue oxygenation, tissue perfusion, bacterial load, bioburden, a wound area, or a wound volume ([0056, 0067] The device can also determine degrees of tissue oxygenation, spectral signatures, cellular and molecular signatures of a particular type of tissue and tissue pathology (e.g., a particular type of ulcer or malignancy).  

Regarding claim 14, Munoz teaches the system of claim 11, wherein the processing circuitry is configured to compare a value or range of a quantified physical characteristic to a historical value or range ([0090, 0107, 0110]; [0164] comparing to data in spectral library.  

Regarding claim 15, Munoz teaches the system of claim 14, wherein the value or range of the quantified physical characteristic is of biological tissue associated with injuries or ailments ([0011, 0089, 0101, 0110]).

Regarding claim 20, Munoz teaches the method of claim 16, further comprising classifying the injury or ailment by comparing, using the processing circuitry, a value or range of the quantified physical characteristic to a library of threshold values or ranges ([0164]).  

Regarding claim 21, Munoz teaches the method of claim 16, further comprising tracking a change in the injury or ailment by comparing, using the processing circuitry, a value or range of the quantified physical characteristic to a historical value or range obtained by quantifying the physical characteristic of the biological tissue associated with the injury or ailment during at least one former point in time ([0133, 0135]).  

Regarding claim 22, Munoz teaches the method of claim 16, further comprising comparing, using the processing circuitry, a value or range of the quantified physical characteristic to a historical value or range obtained by quantifying the physical characteristic of biological tissue associated with an injury or ailment of other patients ([0038, 0056, 0089, 0135]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Munoz (U.S. PG Pub 2016/0157725), in view of DiMaio (U.S. 2017/0079530).

Regarding claim 19, while Munoz appear to teach further comprising introducing fluorescent dye to the patient, and wherein the collecting the multispectral imaging data includes collecting multispectral fluorescence imaging data ([0079}, DiMaio, from an analogous art, is combined. 
DiMaio teaches introducing fluorescent dye to the patient, and wherein the collecting the multispectral imaging data includes collecting multispectral fluorescence imaging data ([0009] The most salient potential solutions to improve burn depth estimation include fluorescent dyes, high frequency ultrasound, nuclear imaging (MRI), photography, thermography, and Laser Doppler Imaging (LDI)).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art, to combine the teachings of Munoz with the teachings of DiMaio, for the purpose of providing information about the blood flow in tissue ([0009]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. PG Pub 2019/0020831 “NEAR-INFRARED THERMAL-IMAGING CAMERA, AND SYSTEM USING THE NEAR-INFRARED THERMAL-IMAGING CAMERA FOR OBSERVING A LIVING TARGET” to HSIEH.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE SOMERA whose telephone number is (571)270-0417. The examiner can normally be reached M-F (9:00 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CAROLINE SOMERA
Examiner
Art Unit 2421



/CAROLINE SOMERA/             Examiner, Art Unit 2421                                                                                                                                                                                           /NATHAN J FLYNN/Supervisory Patent Examiner, Art Unit 2421